Case 1:20-mc-00390 Document 1-3 Filed 11/17/20 Page 1 of 2




                    EXHIBIT A
            Case
           Case   1:20-mc-00390 Document
                1:17-cv-04753-SHS        1-347Filed
                                  Document          11/17/20
                                                Filed 07/29/19Page
                                                               Page2 of 21
                                                                     1 of
                                                               lJSDC   SUJ~Y



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------)(
                                                                                                    -   . '
H&H METALS CORP.,                                                                           -   -




                                    Plaintiff~
                                                                17 CIVIL 4 753 (SHS)

                  -against-
                                                                  CORRECTED
                                                               DEFAULT JUDGMENT
MUNA WAR IQBAL and GULSHAN
KHANCHAND PANJWANI,
                    Defendants.
---------------------------------------------------------)(


         It is hereby   ORDERED, ADJUDGED, AND DECREED, That pursuant to the

Court's Opinion and Order dated July 3, 2019, judgment is entered in plaintiff's favor against the

Defendants' jointly and severally, in the amount of $130,000, plus interest at 12% per annum from

May 31, 2019, in the amountof$1,410.41.

DATED: New York, New York
       July 29, 2019

                                                               RUBY J. KRAJICK

                                                               Clerk of Court

                                                              By:o(/D{D~
                                                                 DepufyCierl{
